Citation Nr: 1134429	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, which awarded service connection for the generalized anxiety disorder and assigned an initial 10 percent disability rating, effective October 17, 2006.  In May 2008, the Veteran submitted a notice of disagreement as to the initial disability rating assigned.  He then timely perfected this appeal.

In his December 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a Travel Board hearing in connection with the current claim.  However, the Veteran submitted a written statement dated March 2009 in which he withdrew his request for a hearing.  Accordingly, the Veteran's request for a hearing in this case is withdrawn.  38 C.F.R. § 20.704(d) (2010).

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for generalized anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2007, March 2007, June 2007, August 2007, June 2008, and January 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The January 2007 and June 2008 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The January 2007 letter met all of the VCAA requirements and was provided prior to the initial RO adjudication of his claim.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records, personnel records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran has been afforded VA examinations.  The most recent VA compensation examination of the Veteran's generalized anxiety disorder was in January 2011.  The report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2010).  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence, already of record, to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with its January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in January 2011.  This also included sending the Veteran an additional VCAA notification letter and providing him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician - which was mailed in January 2011.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claim has been obtained.  The Remand directives also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with its Remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's generalized anxiety disorder is rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides the rating criteria for generalized anxiety disorder.  Ratings for anxiety disorder are provided under the General Rating Formula for Mental Disorders.  

A 10 percent disability rating is assigned when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout his appeal, the Veteran's GAF scores have ranged from 66 to 70.  A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Applying the above criteria to the facts of the case, the Board finds that a 30 percent disability rating is justified for the Veteran's service-connected generalized anxiety disorder.  Specifically, in a June 2011 statement, the Veteran reported that he is not successful in controlling his anxiety symptoms.  Specifically, the Veteran stated that he experiences three to four panic attacks per week.  He stated that he awakes at night angry and nervous, with a cold sweat.  The Veteran stated that he does not like to be around people because they make him nervous.  The Veteran reported that he only goes out to dinner two times per month.  The Veteran stated that when he goes out to dinner, he checks to see if there are people around that will hurt him or his family.  The Veteran indicated that he also checks for the nearest exit in the restaurant.  The Veteran reported that he specifically does not like to be around "oriental" people because of his experiences in the Republic of Vietnam.  The Veteran stated that his mood is "unstable at best."  He indicated that "[e]ven under the best of conditions, [he is] nervous, paranoid that someone is going to hurt me or my family."  The Veteran reported that he is not goal-oriented; instead, he does his best to "get through each day without thinking about hurting someone."  

The Veteran's lay testimony is supported by the medical evidence of record.  Specifically, at the February 2008 VA psychiatric examination, the Veteran reported that he is very nervous and is always "on edge."  He stated that he does not want to be around people.  The Veteran described avoidance of crowded areas and some compulsive counting behaviors.  The Veteran stated that he dreams about traumatic incidents on a daily basis that wake him up.  Similarly, a VA treatment record dated in April 2008 documents that, in the past month, the Veteran had experienced nightmares.  He reported avoiding thoughts and situations involving his military experiences.  The Veteran stated that he was constantly on guard, watchful, and easily startled.   In January 2011, the Veteran was afforded another VA psychiatric examination.  The Veteran reported that he gets "irritable very easy."  He stated that when he goes to a restaurant, he looks for the exits upon arrival.  The Veteran indicated that he cannot be around too many people.  The Veteran reported that he goes out to places with his wife. 

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his generalized anxiety disorder symptoms, demonstrate that his generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, the Veteran displays the symptoms of depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment - all associated with the 30 percent disability rating.  For all of these reasons, the Board finds a 30 percent initial disability evaluation is warranted for the Veteran's generalized anxiety disorder throughout his entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A higher disability rating of 50 percent is not warranted, however, as that rating requires evidence of occupational and social impairment with reduced reliability and productivity.  The Board finds that the Veteran does not display occupational impairment.  At his January 2011 VA examination, he reported that he is currently retired due to his age.  The Board finds that the Veteran also does not display social impairment, as he is currently married and has been for the last 27 years.  At his February 2008 VA examination, the Veteran reported a close, supportive relationship with his current wife.  He stated that his wife and him travel, go out to dinner, and visit with friends.  At the January 2011 VA examination, the Veteran reported a high level of marital and family functioning, and he reported that has continuing contacts with his former military friends.  In contrast, in a June 2011 statement, the Veteran reported that he does not have a good relationship with his wife and he has a limited number of friends.  However, the Veteran's GAF scores indicate that, contrary to the Veteran's lay statements, he does not have social impairment.  Specifically, as previously mentioned, the Veteran's GAF scores have ranged from 66 to 70, which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  The January 2011 VA examiner also determined, following a physical examination of the Veteran, that the Veteran's generalized anxiety disorder "has not adversely impacted his occupational or social functioning to any significant degree."  38 C.F.R. § 4.130, Diagnostic Code 9400.  

Further, at the VA examinations and in the outpatient treatment records, the Veteran did not display symptoms of: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or, impaired abstract thinking - symptoms all associated with the 50 percent disability rating.  Id.

Therefore, based on the lay and medical evidence of record, the Veteran's generalized anxiety disorder symptoms do not meet the requirements for a higher 50 percent initial disability rating because this evidence does not show he has occupational and social impairment with reduced reliability and productivity.  Id.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

Therefore, based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence establishes that the Veteran's disability picture more nearly approximates a 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Since, as mentioned, the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating because he has been, at most, 30 percent disabled during the entire period at issue.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's generalized anxiety disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's generalized anxiety disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the generalized anxiety disorder has been awarded an increased disability rating of 30 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial 30 percent disability rating for generalized anxiety disorder is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


